Citation Nr: 0111572	
Decision Date: 04/20/01    Archive Date: 04/24/01

DOCKET NO.  00-04 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether the appellant may be recognized as the surviving 
spouse of the veteran.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active service from July 1951 to November 
1960.  He died in November 1996.  The appellant is the 
divorced spouse of the veteran.

This appeal arises from a July 1999 decision from the 
Winston-Salem, North Carolina Regional Office that found that 
the appellant could not be recognized as the surviving spouse 
of the veteran.  A Notice of Disagreement was filed in August 
1999 and a Statement of the Case was issued in January 2000.  
A substantive appeal was filed in February 2000 with a 
request for a hearing at the RO before a local hearing 
officer.  A letter from the RO to the appellant dated in 
March 2000 indicates that a hearing at the RO before a local 
hearing officer was scheduled on April 19, 2000.  In writing 
on April 19, 2000, the appellant indicated that she was 
canceling her hearing request.  Subsequently, in August 2000, 
the appellant submitted a statement indicating that she 
appeared for the scheduled RO hearing in April 2000 and the 
hearing officer refused to hear her case.  Nonetheless, the 
statement canceling the hearing request submitted at the time 
of the hearing seems to indicate that the appellant's hearing 
request was resolved.  Additionally, in this case, it is 
noted that the appellant has not requested a hearing before 
the Board.


FINDINGS OF FACT

1.  The appellant and the veteran were married on March [redacted], 
1990.

2.  The appellant and the veteran were divorced on May [redacted], 
1996.

3.  The veteran died in November 1996.

4.  At the time of veteran's death, he and the appellant were 
not legally married.


CONCLUSION OF LAW

The criteria for recognition of the appellant as the 
veteran's surviving spouse have not been met.  38 U.S.C.A. §§ 
101(3), 5107 (West 1991); 38 C.F.R. § 3.50 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In July 1961, service connection was granted for the 
veteran's bilateral above the knee amputation, hemorrhoids, 
and pyelonephritis.

Received in February 1961 was a marriage certificate for the 
veteran and J.M.

In October 1963, a report of contact indicates that the 
veteran was separated from J.M.

In August 1967, the veteran submitted a statement wherein he 
indicated that he did not know the whereabouts of his 
previous wife and it was his understanding that they were 
divorced.  Additionally submitted was a copy of a marriage 
certificate for the veteran and the appellant, indicating 
they were married in January 1967.

In January 1969, J.M. filed a request for apportionment of 
the veteran's benefits, and identified the veteran as her 
husband.

Associated with the claims file was a copy of a divorce 
decree for the appellant and J.B.W., indicating they were 
divorced May [redacted], 1967; a copy of a divorce decree for the 
veteran and J.M., indicating they were divorced May [redacted], 1989; 
and a copy of a marriage certificate for the veteran and the 
appellant indicating they were married March [redacted], 1990.

In a statement in August 1993, the veteran reported that he 
and the appellant were separated.  

In August 1993, the appellant filed a request for 
apportionment of the veteran's benefits as she and the 
veteran had separated.

In January 1994, the appellant and the veteran were 
separately informed that the appellant was entitled to 
receive an apportionment of the veteran's benefits.   

Received in May 1996 was a copy of the divorce decree for the 
veteran and appellant, indicating they were divorced May [redacted], 
1996.

In June 1996, the veteran and appellant were notified 
separately that due to the receipt of the divorce decree, it 
was proposed that the apportionment of the veteran's benefits 
would stop effective June 1, 1996.

In August 1996, the veteran and appellant were separately 
informed that the apportionment of the veteran's benefits to 
the appellant was terminated effective June 1, 1996.

Included in the claims file was a death certificate for the 
veteran, showing that he died in November 1996.

In December 1996, the appellant filed a claim for dependency 
and indemnity compensation (DIC) as the surviving spouse of 
the veteran.

By letter in February 1997, the RO informed the appellant 
that the claim for DIC was denied because she was divorced 
from the veteran at the time of his death.

By rating action of February 1997, service connection for the 
cause of the veteran's death was granted. 

Associated with the claims folder was a February 1999 Social 
Security Administration decision finding that the appellant 
was entitled to surviving divorced spouse's insurance 
benefits.

In May 1999, the appellant filed a claim for DIC.

By letter in July 1999, the RO informed the appellant that 
she could not be recognized as the surviving spouse of the 
veteran because he and the appellant were divorced at the 
time of his death.  The current appeal to the Board arises 
from this action.

Received at the Board in August 2000 was a November 1994 
Answer, indicated to be an Answer to the Plaintiff's 
Complaint and appears to be regarding the veteran's and 
appellant's divorce, and a copy of an April 1994 Contract of 
Separation and Property Settlement Agreement.

Additionally received in August 2000 was a letter from P. L. 
Hardee, L.P.A., from August 2000, wherein it was reported 
that the appellant was initially seen in September 1993, 
presenting with symptoms of depression, suicidal ideation, 
anxiety, and stress related to her martial separation at that 
time.  She reported a history of physical, verbal, and 
emotional abuse by her husband during their 28 years of 
marriage.  She and her husband lived in Europe during their 
marriage and she felt trapped and unable to protect herself.  
On their return to the United States in 1992, she was able to 
leave the marriage with the assistance of a friend and 
initiated living independently.  In April 1994, the appellant 
reported that her estranged husband was attempting to force 
his way into her apartment in an effort to have her sign 
separation papers.  Due to her history of abuse with her 
husband, the appellant felt compelled to comply with her 
husband's demand to sign separation papers with the threat of 
discontinuing her benefits as the spouse of the veteran.  The 
appellant continued to experience threats by her estranged 
husband until the time of their divorce.  

In a statement in August 2000, the appellant contended that 
she suffered abuse from the veteran, which resulted in her 
suffering a nervous breakdown and caused the veteran to throw 
her out and divorce her; due to the mitigating factor of 
abuse, she contended that she should be awarded DIC benefits.

II.   Analysis

At the outset, it is noted that during the pendency of this 
appeal, a significant change in the law was effectuated.  
Specifically, on November 9, 2000, the President of the 
United States signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law redefined and expanded 
the obligations of VA with respect to its duty to assist 
claimants for benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Under the VCAA, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  In this case, the appellant has been notified of 
the criteria pertaining to DIC benefits, and she has not 
referenced any evidence which might change the outcome of her 
claim.  

Based on the foregoing, VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed, as this is a case in which the laws and regulations, 
as opposed to the facts, govern its disposition.  As well, VA 
has a duty under the VCAA to assist the appellant in 
obtaining evidence necessary to substantiate her claim, but 
in this instance she has not referenced any missing evidence 
that might aid her claim or might otherwise affect the 
outcome of this matter.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant, and, as such, further 
development requiring expenditure of VA resources is not 
warranted.  

Under the applicable criteria, DIC benefits are payable to a 
"surviving spouse," child or parent because of a veteran's 
service-connected death occurring after December 31, 1956.  
38 U.S.C.A. § 101(14) (West 1991); 38 C.F.R. § 3.5(a)(1) 
(2000).

The term "surviving spouse" is defined as a person of the 
opposite sex whose marriage to the veteran meets the 
requirements of §3.1(j) and who was the spouse of the veteran 
at the time of the veteran's death and who lived with the 
veteran continuously from the date of marriage to the date of 
the veteran's death (except where there was a separation due 
to the misconduct of, or procured by, the veteran without the 
fault of the spouse), and who has not remarried or has not 
since the death of the veteran and after September 19, 1962, 
lived with another person of the opposite sex and held 
herself out openly to the public to be the spouse of such 
other person.  38 U.S.C.A § 101(3) (West 1991); 38 C.F.R. § 
3.50 (2000).  Under 38 C.F.R. §  3.1(j), "marriage" means a 
marriage valid under the law of the place where the parties 
resided at the time of the marriage, or the law of the place 
where the parties resided when the right to benefits accrued.  
38 C.F.R. § 3.1(j) (2000).

As noted above, the veteran and the appellant were legally 
divorced in May 1996.  The appellant has not disputed that 
fact, but asserts that she is entitled to DIC benefits 
because the divorce resulted due to the veteran's abuse.  
However, the exception provided where the surviving spouse is 
without fault in a separation from the veteran applies only 
where there was a separation without divorce.  As the first 
requirement to qualify for DIC benefits as a surviving spouse 
is that the person be the spouse of the veteran at the time 
of the veteran's death, and since the appellant was legally 
divorced from the veteran at the time of his death, the law 
precludes her from being recognized as his surviving spouse 
for purposes of receiving DIC benefits.  38 U.S.C.A. § 
101(3).

While the Board is sympathetic to the arguments presented by 
the appellant, the law is very clear and precludes 
eligibility in this case.  Where the law is dispositive, the 
claim should be denied because of the absence of legal merit.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  Therefore, the 
Board has no alternative but to deny the appellant's appeal 
as she does not meet the legal criteria for recognition as 
the surviving spouse of the veteran for purposes of 
eligibility for DIC benefits.

Finally, it is noted in this case that evidence was submitted 
to the Board without a waiver of RO review; however, no 
useful purpose would be gained in remanding for RO review as 
the law is dispositive in this case and the evidence received 
addresses the appellant's contentions regarding the reasons 
for her divorce from the veteran, and as such, is not 
relevant to the disposition of the appellant's claim.


ORDER

Entitlement to recognition of the claimant as surviving 
spouse of the veteran for purposes of receiving VA benefits 
is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

